Case 1:15-cv-00252-RGA Document 286 Filed 09/07/21 Page 1 of 12 PageID #: 7464




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE


 MICRO FOCUS (US), INC. and MICRO
 FOCUS IP DEVELOPMENT LIMITED,

                                Plaintiffs;
                                                    Civil Action No. 15-252-RGA
                 V.
 INSURANCE SERVICES OFFICE, INC.,

                                Defendant.



                                   MEMORANDUM OPINION

J. Clayton Athey, PRICKETT, JONES & ELLIOTT, P.A., Wilmington, DE; Hugh J. Marbury
(argued), Ryan P. Bottegal, COZEN O' CONNOR, Washington, DC; Stuart M.G. Seraina,
BALDWIN SERAINA, Baltimore, MD,

Attorneys for Plaintiffs.

Brian Lemon (argued), MCCARTER & ENGLISH, LLP, Wilmington, DE; Scott S. Christie
(argued), MCCARTER & ENGLISH, LLP, Newark, NJ,

Attorneys for Defendant.




September 7    2021




                                              1
Case 1:15-cv-00252-RGA Document 286 Filed 09/07/21 Page 2 of 12 PageID #: 7465




~ , ISTRICT JUDGE:

          Before the Court is Defendant's Motion for Summary Judgment. (D.I. 264). I have

considered the parties' briefing. (D.I. 265,269,281). I heard oral argument on July 16, 2021.

(D.I. 284).

   I.         BACKGROUND

          The Micro Focus Plaintiffs brought suit against Defendant Insurance Services Office

alleging breach of contract and copyright infringement. (D.I. 1 at 2). I previously dismissed

Plaintiffs' copyright infringement claim. (D.I. 275). All that remains are breach of contract

claims based on Plaintiffs' allegations that Defendant breached the End User License

Agreements ("EULA" or "Asserted Contracts") that governed the use of Plaintiffs' software

products. (D.I. 24 at 9-10).

          Plaintiffs allege that Defendant breached these EULAs by using Plaintiffs' software

products, developing two applications, and sending the applications to third parties without

securing the necessary licenses. (Id.). Specifically at issue are Plaintiffs' software products Net

Express version 3.1.11 Service Pack 1 ("NX v.3.1.11 SPl ") and Net Express version 5.1.00

("NX v.5.1.00"), which Defendant allegedly uses in its Company Edit Package ("CEP") and

ClaimSearch Israel ("CSI") applications. Plaintiff alleges that (1) CEP ' s use ofNX v.3.1.11 SPl

breaches the terms of the Gl EULA, and (2) CSI's use ofNX v.5.1.00 breaches the terms of the

MF13 EULA.

    II.       LEGAL ST AND ARD

          "The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed.

R. Civ. P. 56(a). The moving party has the initial burden of proving the absence of a genuinely




                                                  2
Case 1:15-cv-00252-RGA Document 286 Filed 09/07/21 Page 3 of 12 PageID #: 7466




disputed material fact relative to the claims in question. Celotex Corp. v. Catrett, 477 U.S. 317,

330 (1986). Material facts are those "that could affect the outcome" of the proceeding, and "a

dispute about a material fact is ' genuine' if the evidence is sufficient to permit a reasonable jury

to return a verdict for the nonmoving party." Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

2011) (quoting Anderson v. Liberty Lobby, Inc., 4 77 U.S. 242, 248 (1986)). The burden on the

moving party may be discharged by pointing out to the district court that there is an absence of

evidence supporting the non-moving party ' s case. Celotex, 477 U.S. at 323.

       The burden then shifts to the non-movant to demonstrate the existence of a genuine issue

for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986);

Williams v. Borough of West Chester, Pa. , 891 F.2d 458, 460-61 (3d Cir. 1989). A non-moving

party asserting that a fact is genuinely disputed must support such an assertion by: "(A) citing to

particular parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations ... , admissions, interrogatory answers, or

other materials; or (B) showing that the materials cited [by the opposing party] do not establish

the absence ... of a genuine dispute .... " Fed. R. Civ. P. 56(c)(l).

        When determining whether a genuine issue of material fact exists, the court must view

the evidence in the light most favorable to the non-moving party and draw all reasonable

inferences in that party's favor. Scott v. Harris, 550 U.S. 372, 380 (2007); Wishkin v. Potter,

476 F.3d 180, 184 (3d Cir. 2007). A dispute is "genuine" only if the evidence is such that a

reasonable jury could return a verdict for the non-moving party. Anderson, 477 U.S. at 247-49.

If the non-moving party fails to make a sufficient showing on an essential element of its case

with respect to which it has the burden of proof, the moving party is entitled to judgment as a

matter oflaw. See Celotex Corp., 477 U.S. at 322.




                                                  3
Case 1:15-cv-00252-RGA Document 286 Filed 09/07/21 Page 4 of 12 PageID #: 7467




   III.      ANALYSIS

          Defendant sets forth a litany of arguments for why summary judgment is warranted.

Defendant argues (1) the Asserted Contracts do not include essential terms as the applicable

Product Orders do not exist, meaning that the license fees and type of license are not identified,

and therefore there was no meeting of the minds; (2) Plaintiff has not proven acceptance of the

Asserted Contracts; (3) even if the Asserted Contracts were accepted, there is no evidence that

authorized persons accepted them; and (4) the Asserted Contracts are unenforceable under the

Statute of Frauds. (Id. at 8-18).

                 A. The Applicable Contracts

          Defendant maintains that Plaintiffs' claims are based on the wrong governing EULAs.

Defendant argues that CEP' s use ofNX v.3.1.11 SPl is governed by the NE-30 EULA, and

CSI's use ofNX v.5.1.00 is governed by the MF03 EULA. (Id. at 4-5). Defendant contends that

these older EULAs govern CEP's and CSI's use of Net Express. In Defendant' s view, since

Plaintiffs' theories of breach are based on the later Gland MF13 EULAs, and they are the wrong

ones, Plaintiffs' case fails.

          Plaintiffs counter that when Defendant updated the New Express products, it entered into

new EULAs. Defendant used NX v.3 .1.11 SPl with CEP and is therefore subject to the Gl

EULA. (D.I. 269 at 6, 8). Similarly, Defendant used NX v.5.1.00 in connection with CSI and its

use of that product is governed by the MF 13 EULA. (Id. at 8). Plaintiffs argue that Defendant

knowingly accepted the Gl EULA and the MF13 EULA at the time of the updates and is

therefore bound by their terms. (Id. at 8, 13).

          There are significant factual disputes that prevent the granting of summary judgment on

this ground. There is evidence, from which a reasonable jury could conclude, that Defendant




                                                  4
Case 1:15-cv-00252-RGA Document 286 Filed 09/07/21 Page 5 of 12 PageID #: 7468




installed the software products at issue and, when it did so, agreed to the EULAs asserted by

Plaintiffs. Witness testimony, which a jury may or may not credit, supports Plaintiffs' allegations

that Defendant used NX v.3.1.11 SPl and NX v.5 .1.00 and is subject to the terms of the Asserted

Contracts. (D.I. 269, Exh. 1 at 2 of 482; id. , Exh. 7 at 131 of 482).

               B. The Essential Terms

       Defendant argues that there was no mutual assent to the Asserted Contracts as essential

terms, the Product Orders, are not present in the contracts. (D.I. 265 at 8). Specifically,

Defendant contends that without the Product Orders, there is no evidence of consideration for the

contract or the type of license covered by the contract. (Id. at 8-9). Plaintiff counters that all

essential terms are present in the Asserted Contracts as the "only contract terms material to this

action are contained in the Grant of License in Section 1 of the Relevant EULAs, which applies

irrespective of any product order." (D.I. 269 at 17). Plaintiffs identify the relevant G 1 and MF13

EULA provisions that cover the deployment of the software and maintain that these are the

contract provisions at issue. (Id. ) Further, Plaintiffs point out that Defendant contends that the

NE-3 0 EULA governs its use of NX v .3 .1.11 SP 1, but that no Product Orders for that EULA was

produced in this litigation. (Id. at 16). Plaintiffs assert that Defendant "cannot have it both ways,"

as they cannot argue that product orders are essential terms for the G 1 EULA, while contending

that the NE-30 EULA, for which no product orders have been produced, governs. (Id. at 16).

       There is sufficient evidence from which a reasonable jury could find that there was

mutual assent and that the parties intended to be bound to the Asserted Contracts. "Under

Delaware law[,] a contract ' comes into existence if a reasonable person would conclude, based

on the objective manifestations of assent and the surrounding circumstances that the parties




                                                   5
Case 1:15-cv-00252-RGA Document 286 Filed 09/07/21 Page 6 of 12 PageID #: 7469




intended to be bound by their agreement on all essential terms. "' 1 Rohm & Haas Electronic

Materials, LLC v. Honeywell Intern. , Inc., 2009 WL 1033651 , at *5 (D. Del. Apr. 16, 2009)

(quoting The Intellisource Grp., Inc., v. Williams, 1999 WL 615114 (D. Del. Aug. 11 , 1999)).

Here, a reasonable jury could find from the parties' objective manifestations of assent and the

surrounding circumstances that the parties intended to be bound by the Asserted Contracts.

        The terms of both the G 1 EULA and the MF 13 EULA state, "Each Product Order shall

constitute a separate agreement and shall incorporate therein all of the terms and conditions of

this License Agreement." (D.I. 269-1 , Exh. 1 at 2 of 482; D.I. 265-1 , Exh. Kat 200 of253). A

reasonable jury could find that the EULAs and Product Orders were separate agreements and that

the parties treated them as such. For instance, despite there being no Product Orders, the parties'

business relationship lasted years. The record demonstrates that Defendant first purchased

Plaintiffs' software in 1999 (D.I. 265-1 , Exh. A at 12-13 of253), and continued installing,

updating, and using Plaintiffs' software for years. (See D.I. 265-1 , Exh. D at 83 of 253; D.I. 265-

2, Exh. BB at 13 8 of 13 8). A reasonable jury could conclude that this continuing business

relationship is an objective manifestation of assent by the parties to be bound to the Asserted

Contracts. From this, a reasonable jury could find that Defendant was still bound by the "Grant

of License" sections in the relevant EULAs, despite there being no Product Orders.

         As a reasonable jury could find that the parties mutually manifested assent to the

Asserted Contracts, Defendant' s motion for summary judgment on this ground is denied.

                  C. Acceptance of the Asserted Contracts

                           1. Gl EULA



1
  The Gl EULA is governed by Delaware law (D.1. 269-1 , Exh. 1 at 5 of 482), and the MF13 EULA is governed by
Maryland law (D.1. 265-1 , Exh. Kat 205 of253 ). It appears that for the purposes of this motion the parties agree that
there is no meaningful difference between Delaware and Maryland law. For that reason, I will proceed with my
analysis solely under Delaware law.


                                                          6
Case 1:15-cv-00252-RGA Document 286 Filed 09/07/21 Page 7 of 12 PageID #: 7470




       Defendant argues that Plaintiffs cannot prove that Defendant accepted the G 1 EULA.

Defendant argues that it only downloaded NX v .3 .1.11 SP 1 from the Supportline website, that it

was never offered the Gl EULA, and, therefore, it could not have accepted it. (D.I. 265 at 11 ).

Defendant asserts that there is no evidence that it received NX v.3.1.11 SPl on a CD as there is

no way to tell whether the software was downloaded from a CD or from the Supportline website.

(Id. at 13). Defendant also contends that the evidence does not support Plaintiffs' theory that

when Defendant changed versions of Net Express, it must have re-installed it with a CD. (Id. at

14). Lastly, Defendant argues that the printed copy of the G 1 EULA it produced in discovery

provides no evidence as to how Defendant received or installed NX v .3 .1.11 SP 1 (Id. at 14-15).

        Plaintiffs argue that Defendant received the G 1 EULA and accepted it. (D.I. 269 at 8).

Plaintiff contends that Defendant received the G 1 EULA in a physical shipment ofNX v.3.1.11

SPl on a CD and accepted the Gl EULA with the installation of the software. (Id. ). Plaintiffs

assert that Defendant accepted the G 1 EULA in three ways: (1) through accepting a

"shrinkwrap" agreement when it broke the seal within the package that contained a copy ofNX

v.3 .1.11 SP 1 and a printed version of the G 1 EULA; (2) through accepting a "clickwrap"

agreement before software installation; and (3) through accepting a "browsewrap" agreement

which was presented in bolded text when Defendant downloaded the NX v.3.1.11 SPl from the

Supportline website. (Id. at 8-11 ). Any one of the three would be sufficient to create a dispute of

material fact.

        Plaintiffs have established that there is sufficient evidence from which a reasonable jury

could conclude that Defendant received and accepted the G 1 EULA.

        Plaintiffs' corporate designee Susan Z. Drennan testified at deposition that Defendant

provided a screenshot to Plaintiffs of the product installed on a certain workstation that "showed




                                                 7
Case 1:15-cv-00252-RGA Document 286 Filed 09/07/21 Page 8 of 12 PageID #: 7471




Net Express 3.1 service pack one installed." (D.I. 269-1 , Exh. 8 at 157 of 482). Ms. Drennan

stated that the screenshot revealed that "it' s a Micro Focus product which means it would have

been physically shipped from Micro Focus." (Id. ). She also testified that from this screenshot

Plaintiffs were able to determine the copyright date of the product and on which physical CD the

product would have shipped. (Id. ). With that determination, Ms. Drennan testified, Plaintiffs

were able to reinstall the product from that CD, and "upon re-installation, we saw exactly what

we thought we would see, which is that a EULA would come up and it would be accepted. And

we see that to be Micro Focus EULA 1, Gl." (Id. ). Ms. Drennan also stated that "this is the same

EULA that ISO has in its possession." (Id. ). She testified that Defendant "received [the Gl

EULA] . They installed it. They took note of it. They kept a copy." (Id.). From this testimony, a

reasonable jury could find that Defendant received the G 1 EULA and accepted it via a

"shrinkwrap" or "clickwrap" agreement.

       Further, Plaintiffs point to a printed copy of the G 1 EULA produced by Defendant in

discovery as evidence that Defendant received and agreed to it. (D.I 269 at 9). The printed copy

of the G 1 EULA has handwritten text that reads, "FROM COPY INSTALLED ON

IO8340DFJC31 ," and has the handwritten date "6/19/2002." (D.I. 269-1 , Exh. 1 at 2 of 482). It is

not disputed that Defendant produced this document in discovery. Defendant' s possession of a

physical copy of the G 1 EULA dated "6/19/2002" is circumstantial evidence that Defendant had

the G 1 EULA in its possession in June 2002.

       From the screenshot of the product on one of Defendant' s workstations, the printed copy

of the Gl EULA from Defendant, and Ms. Drennan' s testimony regarding the screenshot and the

document, a reasonable jury could easily infer that Defendant received and accepted the G 1

EULA. Plaintiffs have established that there is a genuine issue of material fact as to whether




                                                 8
Case 1:15-cv-00252-RGA Document 286 Filed 09/07/21 Page 9 of 12 PageID #: 7472




Defendant received NX v.3 .1.11 SP 1 via a CD and accepted the G 1 EULA during the process of

installation. It is for the jury to decide whether Defendant accepted the G 1 EULA and would

therefore be subject to its terms. This disputed material fact prevents the granting of summary

judgment. Therefore, Defendant' s motion for summary judgment on this ground is denied.

                      2. MF13EULA

       Defendant argues that it did not accept the MF13 EULA for CSI and that it is entitled to

summary judgment of no breach of contract on that ground. (D.I. 265 at 10). Defendant contends

that CSI used NX v.5.1.09, which is governed by the MFl 7 EULA, not the MF13 EULA. (Id. ).

Therefore, Defendant maintains, it did not accept, and therefore did not breach, the MF13

EULA. (Id. at 10-11). Plaintiffs counter that Defendant installed NX v.5.1 and, in the process,

accepted the MF13 EULA. (D.I. 269 at 13). Plaintiffs argue that NX v.5. 1.09 was not released

until January 2014, years after Defendant installed NX v.5.1 , and therefore, Defendant is subject

to the terms of the MF 13 EULA. (Id. at 15).

       There is sufficient evidence in the record from which a reasonable jury could find that

Defendant accepted the MF13 EULA and is subject to its terms. Testimony from one of

Defendant's representatives confirms that Defendant updated to version NX 5.1 in 2008. (D.I.

269-1 , Exh. 6 at 113 of 482). Other evidence in the record supports this. Ms. Drennan testified

that a physical scan of CSI servers showed NX v.5.1 installed. (Id. , Exh.7at131 of 482).

       Further, there is evidence that in order for NX v.5 .1 to be installed, the person installing

the software is presented with, and must accept, the MF 13 EULA. In describing the process of

installing the MF13 EULA, Ms. Drennan testified that "upon installation of our products, the

installer is presented with an end user license agreement and a prompt that would state that upon

installing they 're accepting the terms of that license agreement. They need to answer




                                                  9
Case 1:15-cv-00252-RGA Document 286 Filed 09/07/21 Page 10 of 12 PageID #: 7473




 affirmatively that they understand that before proceeding with the installation." (Id.). From this

 evidence, a reasonable jury could conclude that Defendant downloaded NX v.5.1 and accepted

 the MF13 EULA in the process of doing so. Therefore, summary judgment that Defendant did

 not breach the terms of the MF13 EULA cannot be granted.

                        3. Authority of Persons Accepting the EULAs

         Defendant next contends that even if the Asserted Contracts had been accepted, there is

 no evidence that an authorized individual accepted them. (D.I. 265 at 15). Defendant maintains

 that a lower-level IT professional would have installed NX v.3.1.11 SPl and NX v.5.1.09 and

 would purportedly have clicked-to-accept the Asserted Contracts, and such person would not

 have been authorized to do so. (Id. at 15-16). Plaintiffs argue that not only is it not their

 responsibility to establish the authority of the installer of the software, but also that Defendant' s

 employees confirmed that they do install software that presents click-to-accept license terms.

 (D.I. 269 at 18).

        There is sufficient evidence in the record from which a reasonable jury could conclude

 that the person who accepted the EULA had authority to do so. Ms. Drennan testified that

 Plaintiffs "rely on ISO to determine who has the authority within their company to deal with

 their own policies," and that Defendant solely determined which of its employees installed the

 product. (D.I. 269-1 , Exh. 7 at 131 of 482). Further, one of Defendant' s developers testified that

 he had installed software obtained by ISO from a vendor, and that he had clicked to accept

 agreements presented during the installation process. (D.I. 269-1, Exh. 6 at 115-16 of 482).

 There is sufficient evidence from which a reasonable jury could conclude that an authorized

 employee of Defendant agreed to the EULAs or that it was not Plaintiffs' responsibility to




                                                   10
Case 1:15-cv-00252-RGA Document 286 Filed 09/07/21 Page 11 of 12 PageID #: 7474




 determine who was accepting the EULAs during the installation process. 2 For this reason,

 summary judgment on this ground is denied.

                D. Statute of Frauds

        Defendant argues that the Asserted Contracts are unenforceable under the Statute of

 Frauds as they are unsigned. (D.I. 265 at 17-18). Plaintiffs argue that (1) a "clickwrap" license is

 sufficient to meet the definition of a writing under the Statute of Frauds; (2) there were some

 transactions between the parties below the minimum price for the Statute of Frauds to apply; and

 (3) performance is an exception to the Statute of Frauds. (D.I. 269 at 19-20).

        There is sufficient evidence from which a jury could conclude that the Asserted Contracts

 were signed via a "clickwrap" agreement. A "clickwrap" agreement "is an online agreement that

 requires a ' webpage user [to] manifest assent to the terms of a contract by clicking an ' accept'

 button in order to proceed. "' Doe v. Massage Envy Franchising, LLC, 2020 WL 7624620, at *2

 (Del. Super. Ct. Dec. 21 , 2020) (quoting Newell Rubbermaid Inc. v. Storm, 2014 WL 1266827, at

 *1 (Del. Ch. Mar. 27, 2014)). Courts consider clicking to accept a "clickwrap" agreement as a

 manifestation of assent to the contract. See id. at *3. Clickwrap agreements are routinely

 recognized by courts and are enforceable under Delaware law." Id. at *2.

        Plaintiffs' evidence in the record shows that prior to installation of both NX v.3 .1.11 SPl

 and NX v.5.1.00, the person installing the software product is asked to click to agree to the terms

 of the applicable agreements, in this case, the Gl EULA and MF13 EULA. (D.I. 269-1, Exh. 4 at




 2
  It is the duty of the company receiving the software to ensure that the employees who click to
 accept a licensing agreement are authorized to do so. See Pronto Cash of Florida, Inc. v. Digital
 Currency Sys. , Inc. , 2006 WL 8432522, at *4 (S.D. Fla. Nov. 28, 2006). It makes sense that the
 company whose employee clicks on an agreement is in a better position to prevent the risk of an
 employee accepting unwanted agreements than the company offering the agreements is to
 determine the authority of the employee to accept an agreement.


                                                  11
Case 1:15-cv-00252-RGA Document 286 Filed 09/07/21 Page 12 of 12 PageID #: 7475




56 of 482; id. , Exh. 7 at 131 of 482). Should a user not click to accept the agreement, the

installation process would not proceed. (Id. , Exh. 8 at 152, 155 of 482). As there is evidence that

Defendant had NX v.3 .1.11 SPl and NX v. 5.1 .00 installed, a reasonable jury could find that

Defendant accepted the relevant EULAs via "clickwrap" agreements and that the user clicking to

accept the agreement manifested the necessary assent under the Statute of Frauds. Defendant' s

motion for summary judgment is denied on this ground.

    IV.      CONCLUSION

          Defendant' s Motion for Summary Judgment (D.I. 264) is denied. A separate order will be

 entered.




                                                 12
